1                                                              The Honorable Richard A. Jones
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                         NO. CR18-170 RAJ
11
                               Plaintiff
12
                                                         DISCOVERY PROTECTIVE ORDER
13
                          v.
14
       MUSTAFA ABDULSALAAM BYRD,
15
                               Defendant.
16
17
            This matter having come before the Court on a Stipulated Motion for Entry of a
18
     Discovery Protective Order, the Court hereby enters the following:
19
                                DISCOVERY PROTECTIVE ORDER
20
     A.     Definitions
21
            As used in this Order, the term “Protected Information” means any date of birth,
22
     Social Security number, passport number, driver’s license number, bank account number,
23
     credit card number, personal identification number, telephone number, name and/or
24
     location of employment, criminal history record, background check, victim identity,
25
     and/or any other similar information or number implicating a privacy interest of and
26
     belonging to an individual, business, partnership, or corporation.
27
28
      DISCOVERY PROTECTIVE ORDER                                          UNITED STATES ATTORNEY
                                                                           700 STEWART ST., SUITE 5220
      CR18-170 RAJ - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1          As used in this Order, the term “Protected Material” means any document or other
 2 record containing or reflecting Protected Information.
 3 B.       Permissible Disclosure of Protected Information and Protected Material
 4          The United States will make available copies of the Protected Material to defense
 5 counsel to comply with the government’s discovery obligations. Possession of the
 6 Protected Material is limited to defense counsel, his/her investigators, paralegals,
 7 assistants, law clerks, and experts (“members of the defense team”).
 8          Members of the defense team may not provide copies of the Protected Material to
 9 other persons, including to the Defendant. Members of the defense team may review
10 Protected Information and/or Protected Material with the Defendant. Defendant may
11 visually inspect and review such documents but shall not be allowed to possess Protected
12 Information (such as unredacted copies of Protected Material, notes, copies, or
13 photographs of such Protected Material containing Protected Information).
14          Defendant may possess documents from which all Protected Information has been
15 redacted. Defendant may also possess documents
16          Members of the defense team may review or discuss the contents of documents
17 containing Protected Material with any prospective witness, as long as they do not share
18 the unredacted documents, or share any Protected Information with any prospective
19 witness.
20 C.       Filing
21          If any Protected Information or Protected Material is filed in court or otherwise
22 disseminated as part of litigation, the parties shall file such information under seal. This
23 does not entitle either party to seal their filings as a matter of course. The parties are
24 required to comply in all respects to the relevant local and federal rules of criminal
25 procedure pertaining to the sealing of court documents.
26          Documents that contain only Protected Material covered by Local CrR 49.1, W.D.
27 Wash, that are redacted in accordance with that rule, may be filed without seal.
28
     DISCOVERY PROTECTIVE ORDER                                            UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
     CR18-170 RAJ - 2
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 D.      Maintenance
 2         Members of the defense team shall keep any Protected Material secured whenever
 3 the Protected Material is not being used in furtherance of their work in the above-
 4 captioned case.
 5         The provisions of this Order shall not terminate at the conclusion of this
 6 prosecution.
 7 E.      Modification
 8         The parties agree that this Protective Order may be modified, as necessary, by
 9 filing with the Court a Stipulated Order Modifying the Protective Order, or by other order
10 of the Court.
11
12         DATED this 14th day of November, 2018.

13
14                                                   A
15                                                   The Honorable Richard A. Jones
16                                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     DISCOVERY PROTECTIVE ORDER                                          UNITED STATES ATTORNEY
                                                                          700 STEWART ST., SUITE 5220
     CR18-170 RAJ - 3
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
